STAYTON, Chief Justice.
—On June 22,1882, Amanda Stuve, who was then the wife of J. H. Graham, conveyed to him by deed, executed by herself and acknowledged as conveyances are required to be when made by married women conveying their separate estate, four separate tracts of land which were her separate estate.
After this two of the tracts were sold by Graham and wife, and thereior was received $1600, which was invested in other land, the price of which was $2100.
Three hundred dollars of this was paid out of funds presumed to have been of the community estate of Graham and wife, and the balance of the purchase money was unpaid at the time of the trial.
This suit was brought by Mrs. Stuve, formerly Graham, against her *534two children by her former husband to cancel the deed of date June 22, 1882, and to establish her right to an interest in the tract of land purchased in part with the proceeds of the two tracts of land before referred, to, title to that land standing in the name of her former husband, the-father of appellants.
There was a judgment in her favor canceling the deed of date June-22, 1882, and declaring her entitled to thirty-five of forty-two parts of.' the land bought in part with the proceeds of her separate estate.
There are no facts out of Avhich equities in favor of appellants can arise, for the conveyance from their mother to their father was voluntary, and without valuable consideration.
Ho facts are shown which in any manner relieved Mrs. Stuve from the disabilities resulting from her coverture existing at the time she attempted to make the conveyance to her husband, nor are facts shown, which could operate as a ratification of that instrument.
The conveyance in question was made by the wife alone directly to her’ husband, without valuable consideration and under such circumstances that we all agree it was properly canceled.
For myself, I desire to say that I fully concur in the holding of the judge who tried the case, that the deed was null, and would have been had it been supported by valuable consideration.
It has been held in this State that a husband may convey directly to his wife. Hartwell v. Jackson, 7 Texas, 576; Fitts v. Fitts, 14 Texas,. 454; Reynolds v. Lansford, 16 Texas, 292; Story v. Marshall, 24 Texas, 306; Smith v. Boquet, 27 Texas, 513.
It does not follow, however, because a husband may convey directly to-his wife, that she may so convey her separate property to him.
The husband labors under no legal disabilities to contract arising from the fact of marriage, and may convey his property in any manner and to-any person to whom it may seem to him proper, unless restrained by some rule of law not based on the fact of marriage. A married woman, however, does labor under disabilities resulting from coverture, and can make conveyances, where the common law is in force and gives measure to her capacity to contract, only in such manner as the statute may permit.
There is no error in the judgment and it will be affirmed.

Affirmed.

Delivered March 11, 1890.